DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. Applicant argued that, “The independent claim recited "a rectangular sheet extension coupled to a first edge of the top sheet via a top sheet elastic strip." Thus, Applicant respectfully asserts that the elastic strip is positioned between the top sheet and the sheet extension. The Office Action admits that Sacchetti does not teach or suggest such a top sheet elastic strip. Instead, the Office Action relies on Burch and Ho. Applicant respectfully asserts that both Burch and Ho disclose elastic portions at the end of a top sheet. Neither reference teaches or suggests an elastic strip between portions of a sheet. Specifically, Burch discloses "A top flat sheet 12 is secured along its side and edges to the fitted sheet 11 by respective elastic side and end sections 14, 15, and 16." Thus, Burch discloses elastic sections secured around the perimeter of the top sheet for direct attachment to the bottom sheet. Applicant respectfully asserts that the combination of Sacchetti and Burch, as suggested by the Office Action would not produce an elastic strip positioned between the top sheet and the sheet extension. In fact, the combination of the elastic attachment sections of Burch with the attachment extension of Sacchetti would provide two, competing modes of attaching the top and bottom sheets. Thereby, making one mode of attachment redundant and frustrating the purpose of that mode of attachment. MPEP § 2143.01(V) states "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)" (emphasis added). "If the 
This is not found persuasive. The claim requires, “a rectangular sheet extension coupled to a first edge of the top sheet via a top sheet elastic strip”. Ho teaches “a rectangular sheet extension (Figure 2; 14) coupled to a first edge of the top sheet.” Paragraph 17 of Ho describes 14 as an elastomeric panel which may be removably attached to the covering 12 on the top surface of the mattress. Ho does not teach that the coupling is a top sheet elastic strip. Burch teaches coupling the end of the top panel of a flat sheet to a second sheet panel using an elastic strip (Figure 2; 16 is an elastic strip which attaches top panel of flat sheet 12 to a second sheet panel at 11 (“A top flat sheet 12 is secured along its side and end edges to the fitted sheet 11 by respective elastic side and end sections 14, 15, and 16” Column 3; lines 35-38). Thus, when modifying Sacchetti, Burch and Ho teach a sheet extension attached to the top sheet, and that the sheet extension is attached to the top sheet by an elastic sheet. Both Ho and Burch describe using elastic components to attach and within the foot extension in order to allow the user to move with ease (Burch Column 2; lines 15-20 “The attachment means accommodates movement of the top sheet relative to the bottom sheet upon movement of the bed occupant while maintaining the top sheet in an assembled condition over the bottom sheet and mattress.” And Ho Paragraph 5 “A traditional flat sheet which is simply tucked under the mattress causes initially a very narrow space under the sheet for a tall person's feet. Tall people tend to have larger feet requiring more room. This need for more room results in the flat sheet becoming un-tucked.”). Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the sheet with rectangular extension to include the elastic attachment and components of Ho and Burch in order to allow additional movement to the user. This would not result in competing elastic 
Applicant also argued, “Likewise, Ho discloses "an elastomeric component connected to the flat sheet." Para. [0008]. As can be seen in figure 1, the elastomeric component 14 extends from the end of the covering component 12. While in figure 2, the elastomeric component 14 appears to extend from the sides of the covering component 12. Applicant respectfully asserts that there is no teaching or suggestion of adding an additional sheet portion to the elastomeric component 14 of Ho. Thus, Applicant respectfully asserts that there is no motivation to combine Sacchetti and Ho, as suggested by the Office Action. Applicant notes that MPEP § 2141.02 recites "Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole." Furthermore, MPEP § 2143 recites "The rationale to support a conclusion that the claim would have been obvious is that 'a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so. "' Thus, Applicant respectfully asserts that the Office must show that the cited references could all be combined together as a whole to achieve the claimed invention and there is motivation to combine all of the cited references together.”
This is not found persuasive. As discussed above, Ho is not used to teach the elastic strip, but to teach including a rectangular foot extension, 14, which is coupled to the top flat sheet panel 12 (rather than a continuous foot extension with the flat sheet panel). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1 and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti (US Patent Application Publication 20070271699) in view of McCain (US Patent 6353947) in view of Burch (US Patent 5794285) in view of Ho (US Patent Application Publication 20080040855).
Regarding claim 1, Sacchetti teaches a sheet set, comprising: a fitted sheet (Figure 1; 14) comprising a top portion and four side portions (Figure 1; 14 as shown), the fitted sheet adapted to be placed over a mattress; a top sheet (Figure 1; 24) adapted to be placed atop the fitted sheet and having a first width (Figure 2; the first width is where 24 is marked); a rectangular sheet extension (Figure 2; where 26 is marked) coupled to a first edge of the top sheet and having a second width, wherein the second width is shorter than the first width; and at least one fastening device (Figure 1; 40) adapted to couple the top sheet to the fitted sheet. Sacchetti does not teach each side portion of the fitted sheet coupled to the top portion via one or more fitted sheet elastic strips, the rectangular sheet extension coupled to a first edge of the top sheet via a top sheet elastic strip. McCain teaches each side portion of the fitted sheet coupled to the top portion via one or more fitted sheet elastic strips (Figure 2, the side portions are the portions coupled between27and 29, which are each elastic strips coupled to top portion where 22 is marked). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the fitted sheet of Sacchetti to include a second elastic band as in McCain in order to allow more stretch and thus make it easier to fit the sheet over the mattress. Burch teaches the rectangular sheet extension coupled to a first edge of the top sheet via a top sheet elastic strip (Figure 2; 16 shows the top sheet having an elastic strip along the end which corresponds to the end of the top surface of the bed. If applied to Sacchetti, this would involve the extension being attached to the elastic strip of the top sheet. It would have been obvious to 
  Regarding claim 5, Sacchetti teaches a cutout on each side of sheet extension and adapted to allow the top sheet to lay flat on top of the fitted sheet (Figure 2; at x and y).
  Regarding claim 6, Sacchetti teaches the top sheet lays flat without bunching or overlapping in the corners (Figure 2; at x and y).
Regarding claim 7, Sacchetti teaches the at least one fastening device only couples a foot of the fitted sheet to the sheet extension (Figure 1; at 40).
Regarding claim 8, Sacchetti teaches a securement device coupled to one or more edges of the fitted sheet adapted to secure the fitted sheet to the mattress (Paragraphs 29 and 30).
Regarding claim 9, Sacchetti teaches the top sheet, without the sheet extension, has a length equal to a length of the mattress (Figure 1, at 24).
  Regarding claim 10, Sacchetti teaches the at least one fastening device is positioned along a foot side of the mattress (Figure 1; at 40).
Regarding claim 11, Sacchetti teaches the sheet extension has a length equal to the depth of the mattress (Figure 1, at 18).
Regarding claim 12, Sacchetti teaches one of a comforter and a duvet cover (Paragraph 35).
Regarding claim 13, Sacchetti teaches the at least one fastening device is adapted to engage a hole in the comforter or duvet cover (Paragraph 35).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti (US Patent Application Publication 20070271699) in view of McCain (US Patent 6353947) in view of in view of Burch (US Patent 5794285) in view of Flo (US Patent Application Publication 20080040855) further in view of Agarwall (US Patent Application Publication 20120233776).
Regarding claim 2, Sacchetti does not specifically teach the at least one fastening device is a button coupled to a foot of the fitted sheet and is adapted to engage a button hole in the sheet extension. Agarwall teaches the at least one fastening device is a button coupled to a foot of the fitted sheet and is adapted to engage a button hole in the sheet extension (Figure 3; 18-21). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachment of Sacchetti to be buttons because doing so would simply be an art recognized equivalent attachment mechanism and Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
  Regarding claim 3, Sacchetti does not specifically teach the at least one fastening device is a button coupled to the sheet extension and is adapted to engage a button hole in a foot of the fitted sheet. Agarwall teaches buttonholes on the sheet extension and buttons on the fitted sheet (Figure 3; 18-21), and it would have been obvious to one of ordinary skill in the art at the time of invention to modify the buttons and buttonholes to be reversed depending on the users aesthetic desires, and the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art. In re Gazda, 219 F.2d 449,104 USPQ400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ70 .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti (US Patent Application Publication 20070271699) in view of McCain {US Patent 6353947) in view of Burch (US Patent 5794285) in view of Ho (US Patent Application Publication 20080040855) further in view of Schmier (US Patent 5099531).
   Regarding claim 4, Sacchetti does not specifically teach the at least one fastening is adapted to engage both a button hole in a foot of the fitted sheet and a button hole in the sheet extension. Schmier teaches the at least one fastening is adapted to engage both a button hole in a foot of the fitted sheet and a button hole in the sheet extension (Figure 3; at 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the attachment of Sacchetti to be buttons because doing so would simply be an art recognized equivalent attachment mechanism and Inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other. In re Fout, 675 F.2d 297,301, 213 USPQ532, 536 (CCPA 1982).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacchetti (US Patent Application Publication 20070271699) in view of McCain (US Patent 6353947) in view of Burch (US Patent 5794285) in view of Ho (US Patent Application Publication 20080040855) further in view of Shattuck (US Patent Application Publication 20120186015).
   Regarding claim 14, Sacchetti teaches an attachment mechanism including at least one hole on the duvet cover or comforter (Paragraphs 35 and 37), Sacchetti does not teach the duvet cover comprises an extension adapted to receive the at least one fastening device. Shattuck teaches the duvet cover comprises an extension (Figure 1; 104). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the blanket of Sacchetti to include an extension in order to match the top sheet of Sacchetti.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/25/2021